Citation Nr: 0409803	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a right eye disorder resulting 
from surgery performed at a VA facility in July 1999. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a right eyelid disorder resulting 
from surgery performed at a VA facility in July 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating action by the Department of Veterans 
Affairs (VA) Regional Office located in No. Little Rock, Arkansas 
(RO).               

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant contends that following his July 1999 cataract 
surgery of his right eye, which was performed at the Little Rock 
VA Medical Center (VAMC), his right eye vision decreased and he 
developed ptosis of his right eyelid.  Specifically, the appellant 
maintains that during the surgery, his "posterior capsular" was 
torn, which caused "vitreous material" to go into the "anterior 
chamber."  According to the appellant, in "layman terms," his 
eyelid was cut during the July 1999 surgery, which later caused 
his eyelid to drop down, thereby hindering his sight and causing 
facial disfigurement.        

In pertinent part, 38 U.S.C.A. § 1151 provides, in regard to 
claims filed on or after October 1, 1997, that where any veteran 
that experiences an injury, or an aggravation of an injury, as a 
result of VA hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death was service connected.  It is further provided 
by the statute that the disability must be caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instances of fault on the part of VA treating personnel; or that 
it must be due to an event not reasonably foreseeable.   

In the instant case, outpatient treatment records from the Little 
Rock VAMC, from July 1998 to October 2002, show that in July 1999, 
the appellant underwent a right eye cataract extraction, with lens 
implant.  

In March 2002, the appellant underwent a VA eye examination.  
Following the examination, the examining physician diagnosed the 
appellant with the following: (1) nonproliferative diabetic 
retinopathy of the right eye, (2) glaucoma, (3) right eye 
pseudophakia, and (4) ptosis.  The examiner also opined that there 
was no evidence of negligence or carelessness on VA's part.  
However, the Board notes that the examiner did not provide any 
reasons or bases for his/her opinion.  In addition, the examiner 
failed to address the pertinent questions in this case, which is 
whether the appellant has additional disability, to specifically 
include defective vision of the right eye and/or drooping of the 
right eyelid, due to his right eye cataract surgery performed at a 
VA facility in July 1999, and if so, whether the proximate cause 
of the additional disability(ies) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA; or an event not reasonably foreseeable.  
Therefore, in light of the above, the Board is of the opinion that 
another VA examination, as specified in greater detail below, 
should be performed in order to determine whether any current 
right eye disorder and/or right eyelid disorder resulted from 
negligent or improper VA treatment.

The Board also notes that in November 2003, a personal hearing was 
conducted at the RO before the Board.  At that time, the 
appellant's representative contended that the record was not 
complete and that pertinent "medical, surgical, [and] clinical" 
records had not yet been associated with the claims file.  In this 
regard, the Board observes that the evidence of record includes 
outpatient treatment records from the Little Rock VAMC, from July 
1998 to October 2002, which include a medical consent form, dated 
on July 14, 1999.  The medical consent form shows that at that 
time, the appellant consented to undergo a cataract extraction, 
with lens implant, of the right eye.  The VAMC outpatient 
treatment records also include pre-operative and post-operative 
assessments of the appellant's right eye cataract surgery, dated 
on the day of the appellant's surgery, July 15, 1999.  However, 
the records are negative for a specific operative report which is 
pertinent to the appellant's cataract surgery of the right eye.  
The Board also notes that in the March 2002 rating action, which 
denied the appellant's claims under the provisions of 38 U.S.C.A. 
§ 1151, the RO stated that according to the Little Rock VAMC 
outpatient treatment records, on January 4, 2002, it was noted 
that the appellant had had ptosis of the right lid since his 
surgery, and that a fluorescein angiogram (FA) showed that the 
appellant had a leaking nerve, possible traumatic optic 
neuropathy.  The Board observes that although the evidence of 
record includes outpatient treatment records from the Little Rock 
VAMC, from July 1998 to October 2002, the records do not include 
the specific January 2002 entry noted in the March 2002 rating 
action.  As additional action by the RO may be helpful in either 
obtaining such putative records, or documented information that 
the medical records cannot be obtained, the Board finds that 
further development in this regard is warranted.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).      

Accordingly, this case is remanded to the RO for the following 
actions:   

1.  The RO must review the claims folder and ensure that all 
Veterans Claims Assistance Act of 2000 (VCAA) notice and duty to 
assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The appellant 
should be specifically told of the information or evidence he 
needs to submit to substantiate his claims and what evidence VA 
will obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the RO should specifically request that the 
appellant identify the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who have 
treated him for a right eye disorder and/or a right eyelid 
disorder at any time prior to or following his July 1999 cataract 
surgery.  With any necessary authorization from the appellant, the 
RO should attempt to obtain copies of pertinent treatment records 
identified by the appellant in response to this request, which 
have not been previously secured, to specifically include any 
operative report(s) pertinent to the appellant's July 1999 right 
eye cataract surgery, if available, and outpatient treatment 
records from the Little Rock VAMC, from January 2002 to the 
present, to specifically include the January 2002 record noted in 
the March 2002 rating action.  All attempts to secure this 
evidence must be documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain named records the RO is 
unable to secure same, the RO must notify the appellant and (a) 
identify the specific records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made to obtain those 
records; and (c) describe any further action to be taken by the RO 
with respect to the claim.  The appellant and his representative 
must then be given an opportunity to respond.

2.  After any additional evidence has been obtained and added to 
the record, the RO should make arrangements with the appropriate 
VA medical facility for the appellant to be afforded a 
comprehensive VA ophthalmologic examination by an appropriate 
specialist to determine the nature and etiology of any right eye 
disorder and/or right eyelid disorder.  The claims folder and a 
copy of this remand must be made available to the examiner for 
review in conjunction with the examination.  The examiner is 
specifically requested to review the outpatient treatment records 
from the Little Rock VAMC, from July 1998 to October 2002, which 
show that on May 17, 1999, the appellant was treated after 
complaining of tearing when reading.  The assessment was 
nonproliferative diabetic retinopathy.  The records also reflect 
that on July 15, 1999, the appellant underwent a right eye 
cataract extraction, with lens implant.  According to the records, 
on August 25, 1999, it was reported that the appellant's right eye 
was still sensitive to light, and on September 20, 1999, it was 
noted that the appellant was complaining that his vision in his 
right eye had not improved.  The records also show that on October 
29, 1999, the appellant consented to undergo an FA that would 
inject dye and take photographs of the back of the right eye.  
However, on November 29, 1999, it was indicated that the FA did 
not turn out because a vein blew during the injection of the dye.  
It was further noted that the appellant was scheduled for a focal 
laser of the right eye.  According to the records, on December 1, 
2000, the appellant underwent a follow-up examination.  At that 
time, it was noted that open angle glaucoma was suspected, and the 
appellant reported that he had failed his driver's license test.  
The records also show that on November 28, 2001, the appellant was 
diagnosed with diabetes mellitus, with complications including 
paresthesia and multiple ophthalmologic problems.  In addition, 
the records reflect that on April 24, 2002, it was noted that the 
appellant was status post extracapsular cataract extraction of the 
right eye in 1999, and that he had apparently suffered an injury 
to his right eye with a coat hanger in October or November 2001.  
Following the eye examination, the appellant was diagnosed with 
probable traumatic optic neuropathy.  The examiner is further 
requested to review the March 2002 VA examination report.        

All necessary special studies or tests are to be accomplished.  
After a review of the examination findings and the entire evidence 
of record, the examiner should render an opinion as to whether it 
is at least as likely as not that the appellant developed 
additional disability(ies), to specifically include defective 
vision of the right eye and/or drooping of the right eyelid, due 
to his right eye cataract surgery performed at a VA facility in 
July 1999.  If the examiner concludes that the appellant has 
additional disability(ies), the examiner should provide an opinion 
as to whether the proximate cause of the additional 
disability(ies) was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the part 
of VA in furnishing the surgical treatment, or (B) an event not 
reasonably foreseeable.  In addition, given that it was noted in 
the appellant's July 1999 consent form that loss of vision was an 
attendant risk and/or expected result from the cataract surgery, 
the examiner is requested to provide an opinion as to whether 
ptosis of the eyelid was also an attendant risk and/or expected 
result from the appellant's right eye cataract surgery.  The 
examiner is further requested to comment on the appellant's 
contention that his eyelid was cut during his July 1999 cataract 
surgery, which later caused his eyelid to drop down, thereby 
hindering his sight and causing facial disfigurement.  A complete 
rationale for all opinions should be provided.  The report 
prepared should be typed.    

3.  The appellant is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claims.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should review the claims file and take all 
other proper measures to ensure full and complete compliance with 
the duty-to-notify and duty-to-assist provisions of the VCAA.  The 
RO should also ensure that the VA examination report address all 
actions requested.  If it does not, it must be returned to the 
examiner for corrective action.

5.  The RO should then review and re-adjudicate the issues on 
appeal.  If such action does not grant any benefit being claimed, 
the RO should provide the appellant and his representative a 
supplemental statement of the case and an appropriate period of 
time should be allowed for response.  Thereafter, the case should 
be returned to this Board for appellate review.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

